PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/109,896
Filing Date: 2 Dec 2020
Appellant(s): PS FURNITURE, INC.



__________________
Keith M. Baxter (Reg, No. 31,233)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/25/22 [hereinafter Brief].
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action mailed 10/7/21 [hereinafter Final] from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 7-8 & 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Henriott (20140158024) in view of Peters (20120152096).  
Claims 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Henriott (20140158024) & Peters (20120152096) in view of Trubacek (10295311).  
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Henriott (20140158024) & Peters (20120152096) in view of Shettles (3342147).  
Claims 1-4, 6, 12, 16, & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Henriott (20140158024) & Peters (20120152096) in view of Clark (20080124501).  
Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Henriott (20140158024), Peters (20120152096), & Clark (20080124501) in view of With (6374751).  
Claims 14-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Henriott (20140158024), Peters (20120152096), & Clark (20080124501) in view of Shettles (3342147).  
(2) Response to Argument
Henriott (20140158024) teaches a table (20) comprising a tabletop (22, 38) that is movable horizontal (Fig. 8) & vertical (Fig. 9) positions, and has a load-bearing panel (22, 38).  Peters (20120152096) teaches attaching a projectile-resistant material (12, 30) to both a load-bearing panel (14) of a tabletop (Figs. 8-13), and to a modesty panel (Figs. 23 & 25).  Clark (20080124501) teaches making a load-bearing panel (68 - see Figs. 13-14) of a tabletop (68) from a sandwich structure composite (12, 18, 20, 22 - see par. 45-47 & Fig. 13).  The combination of Henriott & Peters, which forms the basis of all the prior art rejections in the Final, contemplates adding Peters’ projectile-resistant material to the load-bearing panel of Henriott’s tabletop in order to provide additional protection to users of the table (as suggested by Peters).   The combination of Henriott, Peters, & Clark, which forms the basis of the prior art rejections of claims 1-4, 6, 12-16, & 19 in the Final, contemplates further modifying the aforementioned combination of Henriott & Peters, by making the load-bearing panel of the tabletop of Henriott as modified by Peters from the sandwich structure composite of Clark, in order to provide a lighter & more compact structure by reducing the weight & thickness of the load-bearing panel (as suggested by par. 17 & 19 of Clark), and to increase the durability of the table by making the load-bearing panel waterproof (as suggested by par. 17 of Clark).  
In light of appellant’s arguments,1 it should be noted that a fourth reference, Trubacek (10295311), has also been made of record during the prosecution of the instant application.  In the Final, however, only the rejections of claims 10-11 rely upon Trubacek.  The Trubacek reference is not cited or relied on in the prior art rejections of any of the other claims.  
Claim 1
Appellant argues that adding the projectile-resistant material of Peters to the tabletop of Henriott would be non-obvious, because such an addition “would increase its weight and size and have no meaningful effect on durability.”  Brief at 13.  However, the Final nowhere suggests that that adding Peters’ projectile-resistant material to Henriott’s tabletop would either “provide a lighter & more compact structure” or “increase the durability of the table.”  Rather, par. 10 of the Final instead sets forth such motivations as a rationale for making the load-bearing panel of the tabletop of Henriott as modified by Peters from the sandwich structure composite of Clark.  By contrast, as stated in par. 4 of the Final, the proposed motivation for adding Peters’ projectile-resistant material to Henriott’s tabletop is to provide additional protection to users of the table.  
Appellant also argues that “The Examiner has also failed to establish that the qualities of ‘lighter, more compact, or more durable’ are in fact recognized motivations of the prior art”.  Brief at 13.  However, KSR v. Teleflex forecloses the argument that a specific teaching, suggestion, or motivation must be found in the prior art.  Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations of increasing the durability of the table and providing a lighter & more compact structure can be found in the prior art itself, namely par. 17 & 19 of Clark.2  Moreover, such motivations can also be found in the knowledge generally available to one of ordinary skill in the art.  As one of ordinary skill would recognize, even projectile-resistant tabletops are not solely used in the context of mass shootings.  Rather, such tabletops are also used for more mundane activities, such as office work, staff meetings, etc.  Such tabletops might have to be moved from place to place in situations not involving an active shooter; and they might need to be used or stored in locations with space constraints.  There is therefore ample reason to make such tables lightweight, compact, and durable, as Clark teaches.  
Appellant further argues that, because Trubacek (10295311) fails to “recognize[] . . . that it was desirable to make this projectile shield ‘lighter, more compact, or more durable,’” the examiner’s proposed combination of Henriott, Peters, & Clark is therefore non-obvious.  Brief at 15.  As appellant concedes, however, Trubacek is “not cited by the Examiner against claim 1”.  Brief at 14.  Nor does appellant explain how a reference which is not even relied upon in an obviousness rejection somehow renders non-obvious the combination or modification set forth in that rejection.  Consequently, regardless of what Trubacek may, or may not, teach about the weight, durability, or materials of a tabletop, this reference is not germane to the rejection of claim 1 set forth in the Final.  
Appellant also denies that “the composite material of Clark . . . would provide adequate ballistic resistance when combined with the material of Peters” (Brief at 28).  However, the examiner’s proposed combination of Henriott, Peters, & Clark does not rely upon Clark’s composite material to endow the resultant combined structure with ballistic resistance.  Instead, as discussed above, Clark’s composite material is relied upon to reduce the weight & size of the resultant structure while increasing its durability.  The proposed combination of Henriott, Peters, & Clark instead relies upon the projectile-resistant material (12, 30) of Peters to provide “adequate ballistic resistance.”  As discussed in the par. 4-5 of the Final, the projectile-resistant material (12, 30) of Peters provides a ballistic rating of at least one of NIJ 0108.01 Armor Type I-IIIA or UL-752 Rating Level 1, 2, 3 & 6, or greater.  See par. 1, 3-5, & 43 of Peters.  Appellant does not dispute this.  Moreover, as shown in Figs. 3-4 & 6-7, Peters’ projectile-resistant material (12, 30) provides adequate ballistic resistance even when attached to a tabletop (14) which, by itself, has no ballistic resistance (as illustrated by the projectile penetrations of the tabletops (14) in these figures).  It is therefore reasonable to conclude that, even if Clark’s composite material has no ballistic resistance whatsoever, the inclusion of Peters’ projectile-resistant material in the combined structure of Henriott, Peters, & Clark would nevertheless provide that structure with adequate ballistic resistance.  
Appellant also objects to reliance upon Clark, because allegedly, “the Examiner has not demonstrated the prior art considered lightweight composites . . . are desirable or suitable building blocks for projectile resistant surfaces” (Brief at 28-29).  The examiner submits, however, that Clark’s teaching of lightweight composites is broadly applicable to projectile-resistant table structures, as well as to table structures lacking such resistance.  Considering only references that teach composite tabletops in the context of ballistic resistance, and neglecting references that teach composite tabletops outside that context, implies an overly narrow conception of “analogous art.”  Even if a reference does not teach ballistic resistance, that reference is not necessarily non-analogous art.  Even the design of a projectile-resistant tabletop must take into consideration factors besides projectile resistance, such as weight, cost, durability, and the ease with which the table can be moved and stored.  Hence, lightweight composites employed in non-projectile resistant tabletops may still be relevant to the problems encountered in the design & construction of projectile-resistant tabletops.  It is therefore reasonable to look beyond the narrow category of projectile-resistant tabletops when considering whether an alleged invention is obvious over the extant prior art.  
Claim 3
In par. 12, the Final rejects claim 3 on the grounds that modifying the projectile-resistant material of Henriott as modified by Peters & Clark, by making the projectile-resistant material 0.25” thick, would have been an obvious matter of design choice involving only routine skill in the art, per MPEP 2144.04(IV)(A).  In response, appellant contends that such a change in size would have been non-obvious, because MPEP 2144.04 only “discusses changes in dimension in an invention that do not cause the device to perform differently or unexpectedly,” and “the thickness of the ballistic material . . . fundamentally affects projectile resistance in a way that would not have been understood without experimentation.”  Brief at 15-16.  However, these arguments actually support the examiner’s position that, under MPEP 2144.04(IV)(A), a change in size is only non-obvious when such a change yields unexpected results.3  Applicant has provided no evidence that making the claimed projectile-resistant material 0.25 inches thick yields functional results that would not be expected by one skilled in the art.  On the contrary, both the written description and the prosecution history of the instant application are entirely devoid of any evidence supporting any allegation of unexpected results. Hence, because the criticality of the recited dimension has not been established, claim 3 is not viewed as being non-obvious.  Moreover, one of ordinary skill would recognize that the use of projectile-resistant material, by its nature, comes with trade-offs:  A greater thickness of material might provide more protection, but would also increase cost and weight.  Given these tradeoffs, one of ordinary skill would therefore make the projectile-resistant material of Henriott as modified by Peters & Clark 0.25” thick, in order to maximize protection while minimizing cost & weight.  
Claim 6
Appellant argues that omitting the crossbeam (42) of Henriott would have been non-obvious because “the Examiner has provided no evidence the crossbar beam of Herriot [sic] was considered to be undesirable or even unnecessary by Henriott”.  Brief at 16.  However, par. 14 of the Final did provide such evidence, by noting that “Henriott nowhere indicates that the crossbeam serves any function[al] purpose.”  Admittedly, as appellant rightly notes, MPEP 2144.04(II)(B) does state that “omission of an element with retention of the element’s function indicates nonobviousness.”  In this instance, however, Henriott assigns no function to the crossbeam (42) of its structure.  Consequently, omission of this crossbeam could not be accompanied by retention of the crossbeam’s function, because no such function exists.  
In an apparent attempt to assign a function to Henriott’s crossbeam, appellant states that “A crossbeam is ordinarily necessary to prevent bowing or sagging of the tabletop surface”.  Brief at 16.  This might be true of crossbeams in some tables.  As noted above, however, Henriott provides no evidence that the crossbeam (42) of its structure serves this function.  Nor does appellant point to any portion of Henriott’s disclosure which states or implies such functionality.  
Appellant further argues that, because Trubacek (10295311) includes a crossbeam, the proposed omission of Henriott’s crossbeam is therefore non-obvious.4  However, as appellant concedes, Trubacek is “not cited against this claim” (Brief at 16).  Nor does appellant explain how a reference which is not even relied upon in an obviousness rejection somehow renders non-obvious the combination or modification set forth in that rejection.  Consequently, regardless of what Trubacek may, or may not, teach about the presence or absence of a crossbeam, this reference is not germane to the rejection of claim 6 set forth in the Final.  
Appellant also denies that “it would be obvious to eliminate the crossbeam of Henriott to reduce weight and cost of the table,” because allegedly, “None of the cited art” suggests “that the weight and cost of existing folding tables was understood to be a problem . . . and the Examiner has provided no evidence that” omission of Henriott’s crossbeam “would in fact reduce the weight or cost of Henriott.”  Brief at 17.  However, as one of ordinary skill would readily recognize, omitting Henriott’s crossbeam would reduce the amount of material required to manufacture Henriott’s table.  Less material means less weight, owing to the reduction in mass.  Less material also means lower manufacturing costs, since material costs money.  One of ordinary skill need not rely on experimental evidence or prior art citations in order to reach these conclusions.  Simple common sense would suffice.  
Claim 7
Appellant argues that “adding projectile resistant material to the hinged modesty panel of Henriott” would not be obvious, because allegedly, “neither Peters nor Henriott suggests that this would offer meaningful ballistic protection in a lightweight pivoting modesty panel.”  Brief at 17-18.  Contrary to appellant’s contention, however, Peters does indeed teach adding projectile resistant material (12, 30) to panels that are movable, such as the tabletop (40) in Figs. 8-11.  Even more to the point, Peters also teaches adding projectile resistant material (12, 30) to panels that are hinged, such as the hinged tabletops (50) in Figs. 12-14 and the cabinet doors (112 & 114) in Fig. 21.  Moreover, Peters further teaches adding projectile-resistant material (12, 30) to a modesty panel (126 in Figs. 23 & 25).  Hence, Peters provides ample reason to conclude that adding projectile-resistant material to Henriott’s lightweight hinged modesty panel would indeed provide meaningful ballistic protection to users of the table.  
Appellant further argues that, because Trubacek (10295311) “suggests that a fixed modesty panel is preferred,” adding projectile-resistant material to Henriott’s hinged modesty panel is therefore non-obvious.  Brief at 18.  However, as appellant concedes, Trubacek is “not cited in this claim”.  Brief at 18.  Nor does appellant explain how a reference which is not even relied upon in an obviousness rejection somehow renders non-obvious the combination or modification set forth in that rejection.  Consequently, regardless of what Trubacek may, or may not, teach about a modesty panel, this reference is not germane to the rejection of claim 7 set forth in the Final.  
As for appellant’s argument against the Henriott reference individually,5 one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 8
In par. 6, the Final rejects claim 8 on the grounds that, per MPEP 2144.04(IV)(A), it would have been an obvious matter of design choice to resize the modesty panel of Henriott as modified to be within 1 inch of the floor when the table is in the vertical position.  Appellant disputes the obviousness of this modification, because allegedly, “MPEP § 2144.04 relates to changes in dimension that do not fundamentally affect the function of the component.”  Brief at 18.  Under MPEP 2144.04(IV)(A), however, a change in size is only non-obvious when such a change yields unexpected results.  Applicant has provided no evidence that making the claimed size for the modesty panel yields functional results that would not be expected by one skilled in the art. On the contrary, both the written description and the prosecution history of the instant application are entirely devoid of any evidence supporting any allegation of unexpected results. Hence, because the criticality of the recited dimension has not been established, claim 8 is not viewed as being non-obvious.  
Appellant further argues that, because Trubacek (10295311) teaches “a fixed modesty panel,” the proposed modification of Henriott’s hinged modesty panel is therefore non-obvious.  Brief at 19.  However, as appellant concedes, Trubacek is “not cited by the Examiner against this claim”.  Brief at 18.  Nor does appellant explain how a reference which is not even relied upon in an obviousness rejection somehow renders non-obvious the combination or modification set forth in that rejection.  Consequently, regardless of what Trubacek may, or may not, teach about a modesty panel, this reference is not germane to the rejection of claim 8 set forth in the Final.  
Claims 10-11
In par. 7, the Final proposes substituting the transversely projecting leg extensions (84) of Trubacek for the diagonally projecting leg extensions of Henriott, because such a substitution of one known support structure for another would have yielded the predictable result of preventing tipping, thereby increasing the table’s stability.  Appellant argues that this substitution would have been nonobvious, because “the legs of Henriott are no less stable than the legs of Truett [sic] for a given wheel separation,” such that “the Examiner's purported motivation is without foundation in the prior art or in fact.”  Brief at 21.   However, KSR v. Teleflex forecloses the argument that a specific teaching, suggestion, or motivation must be found in the prior art.  Moreover, KSR also recognizes that simple substitution of one known element for another, to obtain predictable results, can provide an adequate rationale for an obviousness rejection.  See MPEP 2143(I)(B).  Appellant’s argument is therefore unconvincing.  
In par. 7, the Final also proposes resizing the modesty panel (104) of Henriott as modified to have a length equal to that of the tabletop (22, 38), in order to provide increased protection to the users of the table.  Appellant denies the obviousness of this modification, because “this motivation is fully satisfied by Trubacek alone without the modification proposed by the Examiner”.  Brief at 21.  This argument is not germane to the rejection set forth in the Final, however, which relies upon the modesty panel (104) of Henriott as modified by Peters.  Trubacek is only relied upon to teach lengthening this modesty panel to have the same length as the tabletop.  
As for appellant’s argument that “these references, according to their own teachings, provide no motivation for the modification of the prior art proposed by the Examiner” (Brief at 21), KSR v. Teleflex forecloses the argument that a specific teaching, suggestion, or motivation must be found in the prior art.  
Claim 12
This claim recites the limitation, “wherein a center of mass of the tabletop and modesty panel biases the table to the vertical position” (Brief at 33).  Appellant argues that the combination of Henriott, Peters, & Clark fails to read upon this limitation, because “Henriott provides no indication that the table is biased to fold upward,” and par. 27 of Henriott “stat[es] only that the table maybe moved by the individual.”  Brief at 22.  Contrary to appellant’s contention, however, Henriott provides ample reason to conclude that a center of mass of the tabletop (22, 38) and modesty panel (104) biases the table to the vertical position.  As explained in footnote 1 of the Final - which appellant fails to address - Fig. 9 of Henriott shows the longitudinal axis (A1) to be located at the midpoint of the panel (22) of the tabletop (22, 38).  Both the privacy screen (52) and the modesty panel (104) are positioned along the same side of the tabletop; and that side points downward when the tabletop is in the vertical position.  It is therefore reasonable to conclude that the center of mass of the tabletop and modesty panel is located at a point between the longitudinal axis (A1) and the hinge joint for the modesty panel, which would therefore bias the table toward the vertical position.  
Nor is par. 27 of Henriott inconsistent with this analysis.  In par. 27, Henriott merely states that “a user of table 20 can rotate work surface 22 from the horizontal, use position to the vertical, storage position” (emphasis added).  Henriott does not, however, detail how a user might cause the tabletop (22, 38) to rotate from the horizontal position to the vertical position.  If, as the examiner contends, the center of mass of Henriott’s tabletop & modesty panel biases the table to the vertical position, a user could rotate the tabletop from the horizontal position to the vertical position simply by unlatching the locking mechanisms (par. 27), thereby allowing gravity to do the rest of the work.  Par. 27 of Henriott does not foreclose, and indeed is consistent with, this interpretation of Henriott’s teachings.  
Appellant also contends that, “Even a small offset of the pivot point of a massive table compared to a light plastic modesty shield reasonably would produce zero or no biasing.”  Brief at 22.  However, Henriott nowhere states or implies that the tabletop (22, 38) is “massive” while the modesty panel (104) is “light”.  Nor does appellant supply any such citations to Henriott to support the above argument.  Appellant’s argument is therefore merely speculative and without foundation in the prior art of record.   
Appellant further argues that, because Trubacek (10295311) teaches “that any biasing of a table surface to tip vertically is problematic if the table has significant mass,” Henriott’s tabletop could not be biased to the vertical position.  Brief at 22-23.  However, as appellant fails to mention, Trubacek is not cited or relied on in the rejection of claim 12.  Nor does appellant explain how a reference which is not even relied upon in an obviousness rejection somehow renders non-obvious the combination or modification set forth in that rejection.  Consequently, regardless of what Trubacek may, or may not, teach about biasing of a tabletop, this reference is not germane to the rejection of claim 12 set forth in the Final.  
Claim 14
In par. 20-21, the Final proposes to add the connecting means (16 - see Figs. 6-7) of Shettles to the tabletop (22, 38) of Henriott as modified by Peters & Clark, in order to facilitate user collaboration by allowing the table to be joined to other identical tables without drifting.  In response, appellant argues that Shettles’ “table surfaces do not move to a vertical position, contrary to the Examiner's assertion”.  Brief at 23.  However, the Final never states or implies that Shettles’ tabletops (10) are capable of pivoting into a vertical position.  Nor does the Final rely upon Shettles to teach such a feature.  Rather, the Final relies upon Shettles to teach the inclusion, upon a tabletop (10), of connecting means (16) comprising releasable latches (19).  Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Appellant also argues that the aforementioned combination of Henriott, Peters, Clark, & Shettles would fail to “facilitate user collaboration” because “Applicant can see no practical way that interconnected, vertically oriented tables would serve this motivation”.  Brief at 24.  However, it is not the examiner’s position that “interconnected, vertically oriented tables” would somehow “facilitate user collaboration.”  Rather, the examiner contends that, if Shettles’ connecting means (16) were added to the tabletops (22, 38) of Henriott as modified by Peters & Clark, such a modification would allow the tabletops of adjacent tables to be connected to each other whether those tabletops were positioned vertically or horizontally.6  This capability would indeed facilitate user collaboration by allowing horizontally-oriented tabletops to be connected to each other.  However, this capability would also allow the tabletops of the combination of Henriott, Peters, Clark, & Shettles to be interconnected when each of those tabletops is in the vertical position.  Such a structure would therefore read upon the limitations of claim 14, which merely recites a table capable of being “interconnected to other identical tables arrayed along a line when the tabletop is in the vertical position.”  
As for appellant’s argument that the combination of Henriott, Peters, Clark, & Shettles was not “suggested in the prior art” (Brief at 24-25), KSR v. Teleflex forecloses the argument that a specific teaching, suggestion, or motivation must be found in the prior art.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Brief at 25), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim 15
The rejection of claim 15, like that of claim 14, relies upon the proposed combination of Henriott, Peters, Clark, & Shettles mentioned above.  Appellant argues that this combination does not read upon the limitations of claim 15, because “Herriot [sic] teaches a magnetic latch working within a single table to hold the tabletop to the horizontal position not a set of latches that interconnect different tables.”  Brief at 25.  However, the rejection of claim 15 does not rely upon Henriott to teach a magnetic latch.  Rather, this rejection relies upon Shettles to teach this feature; and Shettles clearly does teach latches that are magnetic latches (19).7  
Appellant also argues that “None of the art or references teaches or suggests using magnetic latches to assemble tables together into a wall as required by the claims.”  Brief at 25.  However, claim 15 does not require “using magnetic latches to assemble tables together into a wall as required by the claims.”  Indeed, claim 15 does not recite any method steps at all, since claim 15 is an apparatus claim, not a method claim.  Instead, claim 15 merely recites magnetic latches that are capable of assembling vertically-oriented tables together into a wall.  As explained above, the magnetic latches of the proposed combination of Henriott, Peters, Clark, & Shettles would indeed be capable of assembling vertically-oriented tables together into a wall.  Consequently, these latches read upon the limitations of claim 15.  
Claim 16
This claim recites that “the tabletop and legs are free from interconnection by viscous dampers.”  As explained in par. 16 of the Final, the combination of Henriott, Peters, & Clark would lack viscous dampers, and would therefore read upon this limitation.  In response, appellant argues this combination would require viscous dampers, because “viscous dampers (shock absorbers, gas struts, or the like)” are “required by the prior art of Trubacck”.  Brief at 25.  However, the presence of dampers in Trubacek’s structure only suggests that dampers are needed when Trubacek’s projectile-resistant material is added to Trubacek’s tabletop.  By contrast, Henriott fails to mention the presence of any viscous dampers.  Hence, it is reasonable to conclude that Henriott’s tabletop and legs are free from interconnection by viscous dampers.  Peters and Clark, whose teachings are combined with Henriott to reject claim 16, also omit any mention of viscous dampers.  Hence, there is no reason to believe that adding Peters’ projectile-resistant material and Clark’s sandwich-structure composite to Henriott’s tabletop would somehow endow the resultant structure with viscous dampers.  Rather, the examiner submits that the combination of Henriott, Peters, & Clark would instead yield a structure wherein the tabletop and legs are free from interconnection by viscous dampers.  
Moreover, Peters’ projectile-resistant material is specifically described as being lightweight (see par. 43).  Appellant also characterizes Clark’s sandwich-structure composite material as “lightweight” (Brief at 13).  In addition, appellant concedes that Henriott’s modesty panel is “lightweight” (Remarks filed 8/30/21 at 9); yet Henriott nowhere suggests that the adding such a lightweight modesty panel to the tabletop necessitates the presence of dampers.  Consequently, there is likewise no reason to believe that adding Peters’ lightweight projectile-resistant material and Clark’s lightweight composite material to Henriott’s tabletop would necessitate the presence of viscous dampers.  
Furthermore, as appellant concedes, Trubacek is “not cited in this rejection [of claim 16]”.  Brief at 25.  Nor does appellant explain how a reference which is not even relied upon in an obviousness rejection somehow renders non-obvious the combination or modification set forth in that rejection.  Consequently, regardless of what Trubacek may, or may not, teach about viscous dampers, this reference is not germane to the rejection of claim 16 set forth in the Final.  
Claim 19
Appellant argues that the structure of Henriott as modified by Peters & Clark does not read upon the limitations of this claim, because “The Examiner has not cited any prior art which teaches an adhesive attachment and Peters appears to show a simple tacking of a fabric material to the back of a standard furniture component.”  Brief at 27.  Admittedly, Figs. 1-4 of Peters do indeed show “simple tacking” of projectile-resistant material (12) to the underside of a tabletop (14).  However, in Figs. 5-7 & par. 83-84, Peters also shows and discusses the use of adhesive to adhere projectile-resistant material (30) to the underside of a tabletop (14).  In Figs. 5-7, Peters clearly illustrates a structure in which projectile-resistant material (30) is secured to the underside of a tabletop (14) by an adhesive (32), without the presence of separate fasteners (like the shoulder screws or bolts (16) in Figs. 1-4).  Moreover, in par. 83-84, Peters plainly states that Figs. 5 & 6 illustrate “hard armor 30 fixably attached to the inner surface of the furniture material 14 by an adhesive means 32” (emphasis added).  Appellant’s argument is therefore unconvincing.  
Claims 17 & 18
Appellant’s arguments against the rejections of these claims are essentially the same as those regarding claims 7 & 15.  Hence, these rejections should be sustained for the same reasons as the rejection of claims 7 & 15.  
Claims 2, 4, & 13
There is no separate argument for these claims.  These rejections should be sustained for the same reasons as claim 1.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW W ING/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        
Conferees:
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                                         
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Brief at 14-16, 18-19, 22-23, & 25-26.  
        2 Par. 17 of Clark states, “Advantages of the panels of the current invention, as compared to those of the prior art, include a waterproof characteristic and a lighter weight panel that facilitates transportation and assembly.”  In par. 19, Clark likewise states, “the inventive panels can be approximately 30% thinner than the existing panels . . . . Additionally, the exterior surfaces on the inventive panels are superior in terms of wear, durability, and maintenance thereof.”  
        3 MPEP 2144.04(IV)(A) cites In re Rose, 220 F.2d 459 (C.C.P.A. 1955), which in noted that “the size of the article under consideration . . . is not ordinarily a matter of invention,” id. at 463.  This decision, in turn, cited In re Yount, 171 F.2d 317 (C.C.P.A. 1948), which cited In re Kirke, 40 F.2d 765 (C.C.P.A. 1930).  Kirke relied on Edison v. Alsen’s Am. Portland Cement Works 208 F. 20 (S.D.N.Y. 1913), which held unpatentable claims to a Portland cement production kiln “upward of 100 feet in length” because such a kiln size yielded no difference in functionality beyond the “natural result” of “turn[ing] out a much larger product” of Portland cement.  Edison, 208 F. at 21-22.  In other words, changes in size are only non-obvious when such changes produce, not a “natural result,” but rather an unexpected one.  
        4 See Brief at 16 (“A crossbeam is ordinarily necessary to prevent bowing or sagging of the tabletop surface as it spans separated legs and this appears also true for the Truett [sic] design (not cited against this claim) having a relatively massive, armored top.”).  
        5 See Brief at 18 (“it is apparent that Henriott did not consider the possibility of producing a projectile resistant modesty panel”).  
        6 The releasable latches (19) of Shettles’ connecting means (16) do not require that the tabletops (10) of two adjacent tables be horizontally-oriented in order to connect those tabletops to each other.  These latches merely require that the edges of the tabletops be in contact with each other.  See Fig. 7.  In the combination of Henriott, Peters, Clark, & Shettles, such contact between tabletop edges would be present whether the tabletops of adjacent tables were oriented vertically or horizontally.  Hence, in this combination, the releasable latches of these adjacent tables would be capable of connecting their tabletops to each other regardless of whether those tabletops were vertically- or horizontally-oriented.  
        7 In col. 3, lines 35-38, Shettles states that “The magnetized substance 28 inside the innermost portion 26 of the recess 25 tends to retain the pivotal connecting portion 19 in the position shown in FIG.6.”  In Fig. 6, the diagonal hatching used to illustrate the magnetized substance (28) is identical to that used to illustrate the cylindrical portion (40) of Shettles’ latch (19).  It is therefore reasonable to conclude that the cylindrical portion (40) of Shettles’ latch (19) is also magnetized.  Consequently, the latches (19) of Shettles may be reasonably characterized as “magnetic latches.”